UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7358


T. THORNE-EL,

                Petitioner – Appellant,

          v.

ROBERT C. LEWIS; L. SOLOMAN; MORRIS REID,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-hc-02167-BO)


Submitted:   April 26, 2012                    Decided:   May 7, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


T. Thorne-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               T.    Thorne-El      seeks      to    appeal     the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a        certificate      of     appealability.              See     28     U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a    substantial        showing        of     the   denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.   Cockrell,       537     U.S.   322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Thorne-El has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense       with    oral   argument         because    the     facts   and     legal




                                               2
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                           DISMISSED




                                3